EXHIBIT 10.1
 
SECOND AMENDMENT TO TERM LOAN CREDIT AGREEMENT
 
THIS SECOND AMENDMENT TO TERM LOAN CREDIT AGREEMENT (this “Amendment”) is made
and entered into as of May 29, 2009, by and among WESTERN REFINING, INC., a
Delaware corporation (the “Borrower”), EACH LENDER SIGNATORY HERETO, and BANK OF
AMERICA, N.A., as the administrative agent for the Lenders (in such capacity,
the “Administrative Agent”).
 
W I T N E S S E T H:
 
WHEREAS, the Administrative Agent, the lenders from time to time party thereto
(collectively, the “Lenders” and individually, each, a “Lender”) and the
Borrower are parties to that certain Term Loan Credit Agreement dated as of May
31, 2007, as amended by that certain First Amendment to Term Loan Credit
Agreement dated as of June 30, 2008 (the “Credit Agreement”; capitalized terms
used herein but not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement);
 
WHEREAS, the Borrower has requested that certain terms of the Credit Agreement
be amended in the manner set forth herein;
 
WHEREAS, the Administrative Agent and the Required Lenders, subject to the terms
and conditions contained herein, have agreed to such amendments, to be effective
as of the Second Amendment Effective Date (as defined below); and
 
WHEREAS, the Borrower, the Administrative Agent and the Required Lenders
acknowledge that the terms of this Amendment constitute an amendment and
modification of, and not a novation of, the Credit Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants and the fulfillment of
the conditions set forth herein, the parties hereby agree as follows:
 
1.            Definitions.  From and after the Second Amendment Effective Date,
the term “Credit Agreement” or “Agreement” (as the case may be), as used herein,
in the Credit Agreement and in the other Loan Documents, shall mean the Credit
Agreement as hereby amended and modified, and as further amended, restated,
modified, replaced or supplemented from time to time as permitted thereby.
 
2.            Amendments to, Additions of, and Restatements of Terms of the
Credit Agreement.  Subject to the conditions hereof and upon satisfaction of the
terms set forth in Section 7 hereof, the Credit Agreement is hereby amended as
follows:
 
(a)           Section 1.01 of the Credit Agreement (Defined Terms) is amended by
adding the following new definitions:
 
“‘Noteholder Intercreditor Agreement’ means a Collateral Trust and Intercreditor
Agreement entered into by the Administrative Agent pursuant to clause (x) of
Section 7.01(o), substantially in the form of Annex A to the Second Amendment to
Term Loan Credit Agreement dated as of May 29, 2009, with such changes as may be
acceptable to the Administrative Agent.”
 
“‘Second Amendment to Intercreditor Agreement’ means an amendment to the
Intercreditor Agreement entered into by the Administrative Agent pursuant to
clause (y) of Section 7.01(o), substantially in the form of Annex B to the
 
 
SECOND AMENDMENT TO TERM LOAN CREDIT AGREEMENT
Page 1

--------------------------------------------------------------------------------


 
Second Amendment to Term Loan Credit Agreement dated as of May 29, 2009, with
such changes as may be acceptable to the Administrative Agent.”
 
“‘Section 7.03(m) Indebtedness’ means Indebtedness incurred by the Borrower and
Guarantors pursuant to Section 7.03(m)(i) or Section 7.03(m)(ii).”
 
“‘Section 7.03(m) Refinancing Indebtedness’ has the meaning set forth in Section
7.03(m)(ii).”
 
(b)           The definition of “Applicable Rate” set forth in Section 1.01 of
the Credit Agreement (Defined Terms) is amended by adding the following
paragraph to the end thereof:
 
“Notwithstanding the foregoing, from and after the time that the Outstanding
Amount is reduced to or below $800,000,000, the Applicable Rate with respect to
all Eurodollar Rate Loans shall be 6.00% and with respect to all Base Rate Loans
shall be 5.00%.  The change in the Applicable Rate resulting from such reduction
in the Outstanding Amount shall become effective as of the date of such
reduction.”
 
(c)           The first paragraph of the definition of “Consolidated EBITDA” set
forth in Section 1.01 of the Credit Agreement (Defined Terms) is amended in its
entirety to read as follows:
 
“‘Consolidated EBITDA’ means, for any period of one or more fiscal quarters, for
the Borrower and its Subsidiaries on a consolidated basis, an amount equal to
Consolidated Net Income for such period plus (a) the following to the extent
deducted in calculating such Consolidated Net Income: (i) Consolidated Interest
Charges for such period, (ii) the provision for Federal, state, local and
foreign income taxes payable by the Borrower and its Subsidiaries for such
period, (iii) depreciation and amortization expense, (iv) if the Outstanding
Amount is equal to or less than $800,000,000 as of the last day of such period,
maintenance turnaround expenses incurred by the Borrower and its Subsidiaries
during such period in an aggregate amount not to exceed $25,000,000, and (v)
other non-recurring expenses of the Borrower and its Subsidiaries reducing such
Consolidated Net Income which do not represent a cash item in such period or any
future period and minus (b) the following to the extent included in calculating
such Consolidated Net Income: all non-cash items increasing Consolidated Net
Income for such period.”
 
(d)           The definition of “Intercreditor Agreement” set forth in Section
1.01 of the Credit Agreement (Defined Terms) is amended by adding the following
to the end thereof:
 
“As used in the definition of “Loan Documents” and in Sections 5.19(a), 6.12(b),
9.10(a)(ii), and 10.01(g), the term “Intercreditor Agreement” shall include the
Noteholder Intercreditor Agreement.”
 
(e)           The definition of “Restricted Payment” set forth in Section 1.01
of the Credit Agreement (Defined Terms) is amended by adding the following to
the end thereof:
 
“For the avoidance of doubt, (x) a payment of principal of or interest on debt
securities convertible into or exchangeable, in whole or in part, for shares of
capital stock of (or other ownership or profit interests in) the Borrower or any
 
SECOND AMENDMENT TO TERM LOAN CREDIT AGREEMENT
Page 2

--------------------------------------------------------------------------------


 
Subsidiary, or (y) a payment made in cash in satisfaction of the Borrower’s or
such Subsidiary’s obligations with respect to the conversion or exchange of any
such securities shall not, in either case, constitute a Restricted Payment.”
 
(f)           Clause (y) of Section 2.03(b)(i) of the Credit Agreement
(Prepayments) is amended to read as follows:
 
“(y) in the case of any other Debt Issuance (for the avoidance of doubt,
including the issuance of Section 7.03(m) Indebtedness other than Section
7.03(m) Refinancing Indebtedness), the Borrower shall prepay an aggregate
principal amount of the Loans equal to 100% of such Net Cash Proceeds.”
 
(g)           Section 7.01 of the Credit Agreement (Liens) is amended as
follows:
 
(i)           Subsection 7.01(o) thereof is amended by deleting the reference to
“7.01(n)” contained therein and inserting “7.01(o)” in lieu thereof, and by
re-lettering this Subsection as Subsection 7.01(p).
 
(ii)           the following is inserted as a new Section 7.01(o):
 
“(o)           Liens on Collateral securing Section 7.03(m) Indebtedness,
provided that  (x) the Administrative Agent and the holders of such Indebtedness
(directly or through an agent, trustee or other representative on their behalf)
have agreed to and are bound by the Noteholder Intercreditor Agreement, and (y)
the Second Amendment to Intercreditor Agreement has become effective and the
holders of such Indebtedness (directly or through an agent, trustee or other
representative for such holders) have agreed to and are bound by the terms of
the Intercreditor Agreement as so amended; and”.
 
(h)           Section 7.03 of the Credit Agreement (Indebtedness) is amended as
follows:
 
(i)           Subsection 7.03(k) is amended to read as follows:
 
“(k)           Indebtedness of the Borrower or any Guarantor which has been
subordinated to the Obligations, the L/C Facility Indebtedness, the Revolver
Indebtedness and Section 7.03(m) Indebtedness in form and substance reasonably
satisfactory to the Administrative Agent;”.
 
(ii)           Subsection 7.03(l) is amended by replacing “.” at the end thereof
with “; and”.
 
(iii)           The following is inserted as a new Subsection 7.03(m):
 
“(m)           (i) Indebtedness incurred by the Borrower and Guarantees thereof
by the Guarantors, provided that (A) the maturity date of such Indebtedness is
no earlier than the Maturity Date, (B) there are no scheduled repayments of
principal of such Indebtedness or sinking fund payments prior to the Maturity
Date, (C) the documents or instruments governing such Indebtedness do not
contain any maintenance financial covenant, and (D) at the time of the issuance
of any such Indebtedness, an amount equal to 100% of the Net Cash
 
SECOND AMENDMENT TO TERM LOAN CREDIT AGREEMENT
Page 3

--------------------------------------------------------------------------------


 
Proceeds thereof is applied to repay the Outstanding Amount of Loans in
accordance with Section 2.03; and (ii) refinancings, renewals or extensions of
all or any part of any Indebtedness incurred in accordance with the foregoing
clause (i) (“Section 7.03(m) Refinancing Indebtedness”), provided that (A) the
maturity date of such Section 7.03(m) Refinancing Indebtedness is no earlier
than the Maturity Date, (B) there are no scheduled repayments of principal of
such Section 7.03(m) Refinancing Indebtedness or sinking fund payments prior to
the Maturity Date, and (C) the principal amount of such Section 7.03(m)
Refinancing Indebtedness does not exceed the principal amount of Section 7.03(m)
Indebtedness being refinanced, renewed or extended except by an amount equal to
accrued and unpaid interest, prepayment premium, fees and expenses reasonably
incurred in connection with such refinancing, renewal or extension.”
 
(i)           Section 7.09 of the Credit Agreement (Burdensome Agreements) is
amended by adding references to Section 7.03(m) Indebtedness so that the
language that precedes clause (a) thereof reads in its entirety as follows:
 
“7.09 Burdensome Agreements.  Enter into or permit to exist any Contractual
Obligation (other than this Agreement, the Revolving Credit Agreement, the L/C
Credit Agreement, agreements governing Refinancing Indebtedness (subject to
clause (iii) of Section 7.03(b)), agreements governing L/C Refinancing
Indebtedness (subject to clause (iii) of Section 7.03(l)) and agreements
governing Section 7.03(m) Indebtedness (provided that the terms therein
contained of the type described in this Section 7.09 are no more restrictive
than the terms of this Agreement)) that.”
 
(j)           Section 7.11 of the Credit Agreement (Financial Covenants) is
amended by adding the following to the end thereof:
 
“From and after the date (the “Prepayment Date”) the Outstanding Amount is
reduced to an amount that is equal to or less than $800,000,000, the provisions
of subsections (a) through (e) of this Section 7.11 shall no longer
apply.  Instead, (x) if the Prepayment Date is on or before September 30, 2010,
then (i) as of the last day of the fiscal quarter during which the Prepayment
Date occurs and the last day of each fiscal quarter thereafter through September
30, 2010, the Borrower shall not permit the Consolidated Interest Coverage Ratio
to be less than 2.00 to 1.00, or the Consolidated Leverage Ratio to be greater
than 4.50 to 1.00, and (ii) as of December 31, 2010 and the last day of each
fiscal quarter thereafter, the Borrower shall not permit the Consolidated
Interest Coverage Ratio to be less than 2.50 to 1.00, or the Consolidated
Leverage Ratio to be greater than 4.00 to 1.00, and (y) if the Prepayment Date
is after September 30, 2010, then on the last day of the fiscal quarter during
which the Prepayment Date occurs and the last day of each fiscal quarter
thereafter, the Borrower shall not permit the Consolidated Interest Coverage
Ratio to be less than 2.50 to 1.00, or the Consolidated Leverage Ratio to be
greater than 4.00 to 1.00.”
 
(k)           Clause (e) of Section 8.01 of the Credit Agreement (Events of
Default) is amended as follows:
 
SECOND AMENDMENT TO TERM LOAN CREDIT AGREEMENT
Page 4

--------------------------------------------------------------------------------


 
(i)           Subsection (i) is amended to restate the second parenthetical
appearing therein to read in its entirety as follows:
 
“(other than Indebtedness hereunder, Indebtedness under Swap Contracts, Revolver
Indebtedness, L/C Facility Indebtedness and Section 7.03(m) Indebtedness)”.
 
(ii)           Subsection (iii) is amended to read as follows:
 
“(iii)           An Event of Default as defined in the Revolving Loan Credit
Agreement, the L/C Credit Agreement, the agreements governing Refinancing
Indebtedness, the agreements governing L/C Refinancing Indebtedness, or the
agreements governing Section 7.03(m) Indebtedness (including, for the avoidance
of doubt, the agreements governing Section 7.03(m) Refinancing Indebtedness)
shall occur; or”.
 
(l)           Section 10.18 of the Credit Agreement (Other Liens on Collateral;
Terms of Intercreditor Agreement; Etc.) is amended by adding the following as
clauses (e) and (f) thereof:
 
“(e)           EACH LENDER (I) CONSENTS TO THE TERMS OF THE NOTEHOLDER
INTERCREDITOR AGREEMENT AND AGREES TO BE BOUND THEREBY, AND  (II) AUTHORIZES AND
INSTRUCTS THE ADMINISTRATIVE AGENT TO (A) ENTER INTO THE NOTEHOLDER
INTERCREDITOR AGREEMENT ON BEHALF OF THE LENDERS, AND (B) TAKE ALL ACTIONS AND
EXECUTE ALL DOCUMENTS REQUIRED OR DEEMED ADVISABLE BY THE ADMINISTRATIVE AGENT
IN CONNECTION THEREWITH.  THE TERMS OF THE NOTEHOLDER INTERCREDITOR AGREEMENT
SHALL BE BINDING ON EACH LENDER, AND ITS SUCCESSORS AND ASSIGNS.
 
(f)  From and after the effective date of the Noteholder Intercreditor Agreement
and for so long as the Noteholder Intercreditor Agreement is in effect, all
references in the Credit Agreement to Liens in favor of the Administrative Agent
shall be deemed to include Liens in favor of the Collateral Trustee acting
pursuant to the Noteholder Intercreditor Agreement.  Subject to Section 10.01 of
the Credit Agreement, the Lenders authorize the Administrative Agent to direct
the Collateral Trustee to take action (or refrain from taking action) under the
Collateral Documents and to instruct the Collateral Trustee to take (or refrain
from taking) any and all actions that the Administrative Agent is authorized to
take pursuant to the Credit Agreement with respect to Collateral and matters
incidental thereto.”
 
(m)           Exhibit C to the Credit Agreement (Compliance Certificate) is
amended by replacing Schedule 1 with the schedule set forth on Annex C attached
to this Amendment, replacing Schedule 2 with “Intentionally Deleted”, and
replacing each reference to “Section 7.01(o)” on Schedule 3 with “Section
7.01(p)”.  All references to such schedules in the Credit Agreement, Exhibit C,
and the other Loan Documents shall mean such schedules as amended hereby.
 
SECOND AMENDMENT TO TERM LOAN CREDIT AGREEMENT
Page 5

--------------------------------------------------------------------------------


 
3.           The Required Lenders hereby (a) consent to the amendments to the
Revolver Loan Documents effected by the Second Amendment to the Revolving Credit
Agreement among the parties thereto to be dated on or about May 29, 2009, and
(b) waive the provisions of Section 7.14 of the Credit Agreement (Amendments to
Revolver Loan Documents) to the extent necessary to permit such amendments.
 
4.           Noteholder Intercreditor Agreement, Second Amendment to
Intercreditor Agreement and Amendments to and Restatements of Collateral
Documents.
 
(a)           Noteholder Intercreditor Agreement.  The undersigned Lenders
hereby (i) consent to the terms of the Noteholder Intercreditor Agreement and
agree to be bound thereby, and (ii) authorize and instruct the Administrative
Agent to (A) enter into the Noteholder Intercreditor Agreement on behalf of the
Lenders, and (B) take all actions and execute all documents required or deemed
advisable by the Administrative Agent in connection therewith.  The terms of the
Noteholder Intercreditor Agreement shall be binding on all Lenders, and their
successors and assigns.
 
(b)           Amendment to Intercreditor Agreement.  The undersigned Lenders
hereby (i) consent to the terms of the Second Amendment to Intercreditor
Agreement and agree to be bound thereby, and (ii) authorize and instruct the
Administrative Agent to (A) enter into the Second Amendment to Intercreditor
Agreement on behalf of the Lenders, and (B) take all actions and execute all
documents required or deemed advisable by the Administrative Agent to effectuate
the foregoing.  The Intercreditor Agreement, as amended pursuant to the Second
Amendment to Intercreditor Agreement, shall be binding on all Lenders, and their
successors and assigns.
 
(c)           Amendments to and Restatements of Collateral Documents; Actions
under Collateral Documents.  The undersigned Lenders hereby authorize the
Administrative Agent to (i) assign the Administrative Agent’s Liens and other
rights and interests under the Collateral Documents to the collateral trustee(s)
named in the Noteholder Intercreditor Agreement (collectively, the “Collateral
Trustee”), (ii) enter into such amendments to and restatements of the Collateral
Documents, and enter into other documents or instruments, as may be required by
or deemed acceptable to the Administrative Agent to effectuate the pari passu
status of the Liens securing the Obligations and the Liens securing the Section
7.03(m) Indebtedness, and (iii) subject to Section 10.01 of the Credit
Agreement, the Lenders authorize the Administrative Agent to direct the
Collateral Trustee to take action (or refrain from taking action) under the
Collateral Documents and to instruct the Collateral Trustee to take (or refrain
from taking) any and all actions that the Administrative Agent is authorized to
take pursuant to the Credit Agreement with respect to Collateral and matters
incidental thereto.
 
(d)           Acknowledgement by Lenders. Notwithstanding anything herein or in
any Loan Document to the contrary, the Liens and security interests securing the
Obligations and the exercise of any right or remedy by the Administrative Agent
or the Collateral Trustee pursuant to the Loan Documents will be subject to (i)
the provisions of the Noteholder Intercreditor Agreement, and (ii) the
provisions of the Intercreditor Agreement as amended pursuant to Section 4(b) of
this Amendment.  Pursuant to the terms of the Intercreditor Agreement, in the
event of any conflict between the terms of the Intercreditor Agreement and any
of the Loan Documents, the provisions of the Intercreditor Agreement shall
govern and control.  Pursuant to the terms of the Noteholder Intercreditor
Agreement, in the event of any conflict between the terms of the Noteholder
Intercreditor Agreement
 
SECOND AMENDMENT TO TERM LOAN CREDIT AGREEMENT
Page 6

--------------------------------------------------------------------------------


 
and any of the Loan Documents, the provisions of the Noteholder Intercreditor
Agreement shall govern and control.
 
5.           Full Force and Effect of Agreement. Except as hereby specifically
amended, modified or supplemented, the Borrower hereby acknowledges and agrees
that the Credit Agreement and all of the other Loan Documents are hereby
confirmed and ratified in all respects and shall remain in full force and effect
according to their respective terms.  The Borrower and each of the other Loan
Parties hereby confirm and agree that all Liens and other security interests now
or hereafter held by the Administrative Agent for the benefit of the Lenders as
security for payment of the Obligations are the legal, valid and binding
obligations of the Borrower and the Loan Parties, remain in full force and
effect, and are unimpaired by this Amendment.
 
6.           Representations and Warranties. The Borrower hereby certifies that:
 
(a)            prior to and after giving effect to this Amendment, the
representations and warranties of the Borrower contained in Article V of the
Credit Agreement, or which are contained in any Loan Document or other document
furnished at any time under or in connection with the Credit Agreement, that are
qualified by materiality are true and correct on and as of the date hereof, and
each of the representations and warranties of the Borrower contained in Article
V of the Credit Agreement, or which are contained in any Loan Document or other
document furnished at any time under or in connection with the Credit Agreement,
that are not qualified by materiality are true and correct in all material
respects on and as of the date hereof, except, in each case, to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct, or true and correct in all material
respects, as the case may be, as of such earlier date;
 
(b)           the Persons appearing as Guarantors on the signature pages to this
Amendment constitute all Persons who are required to be Guarantors pursuant to
the terms of the Credit Agreement and the other Loan Documents, including
without limitation all Persons who were required to become Guarantors after the
Closing Date, and each of such Persons has become and remains a party to a
Guaranty as a Guarantor;
 
(c)           this Amendment has been duly authorized, executed and delivered by
the Borrower and each Guarantor party hereto and constitutes a legal, valid and
binding obligation of such parties, except as may be limited by general
principles of equity, by concepts of reasonableness or by the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally; and
 
(d)           prior to and after giving effect to this Amendment, no Default or
Event of Default exists.
 
7.           Conditions to Effectiveness. This Amendment shall be effective on
the date (the “Second Amendment Effective Date”) upon which the following
conditions precedent have been satisfied:
 
(a)           the Administrative Agent shall have received counterparts of this
Amendment executed by the Borrower, the Guarantors and the Required Lenders; and
 
(b)           the Borrower shall have paid all fees then due and payable to Banc
of America Securities LLC, and fees and expenses required to be reimbursed or
paid by the Borrower pursuant to the Loan Documents, including the fees and
expenses of counsel to the Administrative Agent, in each case to the extent
invoiced to the Borrower at least one Business Day prior to the Second Amendment
Effective Date.
 
SECOND AMENDMENT TO TERM LOAN CREDIT AGREEMENT
Page 7

--------------------------------------------------------------------------------


 
8.           Waiver of Notice of Prepayment.  The Administrative Agent and
Required Lenders waive the requirement in Section 2.03 of the Credit Agreement
that the Borrower provide the Administrative Agent with prior notice of
prepayment of the Loans upon the issuance of Section 7.03(m) Indebtedness.
 
9.           Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.   Delivery of an executed
counterpart of this Agreement by telecopy or in electronic form shall be
effective as the delivery of a manually executed counterpart.
 
10.           Governing Law.  This Amendment shall in all respects be governed
by, and construed in accordance with, the laws of the State of New York.
 
11.           Enforceability. Should any one or more of the provisions of this
Amendment be determined to be illegal or unenforceable as to one or more of the
parties hereto, all other provisions nevertheless shall remain effective and
binding on the parties hereto.
 
12.           No Novation. This Amendment is given as an amendment and
modification of, and not as a payment of, the Obligations of the Borrower and
the other Loan Parties and is not intended to constitute a novation of the
Credit Agreement. All of the indebtedness, liabilities and obligations owing by
the Borrower and each other Loan Party under the Credit Agreement and the other
Loan Documents shall continue.
 
13.           Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of each of the Borrower, the Lenders and the Administrative
Agent and their respective successors, assigns and legal representatives;
provided, however, that the Borrower, without the prior consent of the
Administrative Agent, may not assign any rights, powers, duties or obligations
hereunder.
 
[Remainder of Page Intentionally Left Blank. Signature Pages Follow.]
 
 
 
 
 
SECOND AMENDMENT TO TERM LOAN CREDIT AGREEMENT
Page 8

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the day and year first
above written.
 

 
BORROWER:
       
WESTERN REFINING, INC.,
a Delaware corporation
              By: /s/ Gary Dalke   Name: Gary Dalke   Title: Chief Financial
Officer  

 
 
 
SIGNATURE PAGE TO
SECOND AMENDMENT TO TERM LOAN CREDIT AGREEMENT

--------------------------------------------------------------------------------


 
BANK OF AMERICA, N.A.,
as Administrative Agent
              By: /s/ Ronald E. McKaig     Ronald E. McKaig     Senior Vice
President  

 
 
 
SIGNATURE PAGE TO
SECOND AMENDMENT TO TERM LOAN CREDIT AGREEMENT

--------------------------------------------------------------------------------


 
REAFFIRMATION OF GUARANTORS
 
By signing below, each Guarantor (a) acknowledges, consents and agrees to the
execution, delivery and performance by the Borrower of this Amendment, (b)
acknowledges and agrees that its obligations in respect of the Guaranty and
other Loan Documents to which it is a party are not released, diminished,
waived, modified, impaired or affected in any manner by this Amendment or any of
the provisions contemplated herein, (c) ratifies and confirms its obligations
under such Guaranty and other Loan Documents, and (d) acknowledges that prior to
and after giving effect to this Amendment, the representations and warranties of
such Guarantor in its Guaranty, or which are contained in any Loan Document or
other document to which it is a party furnished at any time under or in
connection with its Guaranty and the Credit Agreement, that are qualified by
materiality are true and correct on and as of the date hereof, and each of the
representations and warranties of such Guarantor in its Guaranty, or which are
contained in any Loan Document or other document to which it is a party
furnished at any time under or in connection with its Guaranty and the Credit
Agreement, that are not qualified by materiality are true and correct in all
material respects on and as of the date hereof, except, in each case, to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct, or true and correct in all
material respects, as the case may be, as of such earlier date.
 
GUARANTORS:
 
WESTERN REFINING COMPANY, L.P.,
a Delaware limited partnership

 
WESTERN REFINING GP, LLC,
a Delaware limited liability company,
its General Partner
              By: /s/ Gary Dalke   Name: Gary Dalke   Title: Chief Financial
Officer  

 
 
 
SIGNATURE PAGE TO
SECOND AMENDMENT TO TERM LOAN CREDIT AGREEMENT

--------------------------------------------------------------------------------


 
ASCARATE GROUP, LLC,
a Delaware limited liability company
 
By:         WESTERN REFINING COMPANY, L.P.,
a Delaware limited partnership, its sole Member

 
By:         WESTERN REFINING GP, LLC,
a Delaware limited liability company,
its General Partner
              By: /s/ Gary Dalke   Name:   Gary Dalke   Title: Chief Financial
Officer  

 
 
WESTERN REFINING GP, LLC,
a Delaware limited liability company
              By: /s/ Gary Dalke   Name: Gary Dalke   Title: Chief Financial
Officer  

 
 
WESTERN REFINING LP, LLC,
a Delaware limited liability company
              By: /s/ Joan L. Yori   Name: Joan L. Yori   Title: President  

 
 
 
SIGNATURE PAGE TO
SECOND AMENDMENT TO TERM LOAN CREDIT AGREEMENT

--------------------------------------------------------------------------------


 
CINIZA PRODUCTION COMPANY,
a New Mexico corporation
DIAL OIL CO., a New Mexico corporation
EMPIRE OIL CO., a California corporation
GIANT INDUSTRIES, INC., a Delaware corporation
WESTERN REFINING SOUTHWEST, INC.,
an Arizona corporation
GIANT FOUR CORNERS, INC., an Arizona corporation
WESTERN REFINING TERMINALS, INC.,
an Arizona corporation
WESTERN REFINING PIPELINE COMPANY,
a New Mexico corporation
GIANT STOP-N-GO OF NEW MEXICO, INC.,
a New Mexico corporation
WESTERN REFINING YORKTOWN, INC.,
a Delaware corporation
WESTERN REFINING WHOLESALE, INC.,
an Arizona corporation
SAN JUAN REFINING COMPANY,
a New Mexico corporation
              By: /s/ Gary Dalke   Name: Gary Dalke   Title: Chief Financial
Officer  

 
 
 
SIGNATURE PAGE TO
SECOND AMENDMENT TO TERM LOAN CREDIT AGREEMENT


 

--------------------------------------------------------------------------------



